THEATTORNEYGENERAL
                          OFTEXAS




Hon. Ray Lackey                     Opinion MO. V-200
C-ouuty Auditor
Yoakumcounty                        Re:    Construction of Sec.
Plains, Texas                              la of Article 2350, V.
                                           C.S.
D4ar Sir:
          Your letter requesting an opinion of this De-
partment on the above subject matter is as follows:
             “I w4uld like an opinion from your
      office on Article 2350,Sec. la., as to
      who is entltled to receive the eompensr-
      tion and would the olerk of the court be
      included   in this law.”
              House Bill No, 84, Ch. 204, Acts 49th Legis-
lature,     1945,p* 280, provides as follows:
            “section 1. That Article 2350, Title
      44  of the Revised Civil Statutes of the
      State of Texas, 1925, as amended by Acts
      of the Thirty-uinth Legislature,    Regular
      Sesa$on, Chapter 135, Section 1; and as
      amended by Acts of the Fortieth Legisla-
      ture, page 435, Chapter WJ,,Sectlon     1;
      and as amended by the Acts of the Fortieth
      Le islature,   First Called Session, page
      138 Chapter 46 Section 1; and as amended
      by Acts of the forty-thLCd Legi81ature,
      Regular Session, Chapter 216;and as a-
      mended by bets of the Forty-third Le islr-
      ture, First Called Session, Chapter 83,
      page 220; and as amaaded by Act@,Forty-
      fou.rth LegWlature, Regular Set&en, Chap
      ter 362; be; and the same is hereby amended
      so ae to hereafter read as follows:
              ““Article   2350.

              tr(In counties    having the follewJ.ng
      assessed     valuatiom,     rcspectivsly,   as 8h4Wia
                                                               -   -


Men, Ray Lackey - Page 2                               v-200


    b7 the total assessed valuations of all
    properties certified   by the county asbitts-
    sor and approved by the Comaissioners
    Court, for county purposes, for the pre-
    vious year, from time to time, the County
    Corrariasloaera of such counties shall each
    receive annwl salaries not to exceed the
    (uounts herein specified,   said salaries
    to be paid in equal monthly insthlments,
    at least one-half (11, and not exceedin
    three-fourths   (3/4), out of the Road and
    Bridge Fund, and the remainder out of the
    General Fund of the county; said aseesred
    valuations and salaries applicable thrre-
    to being as follows:.   . .
          4’11~ counties having en assessed.val-
    uation of less than Thr4e Million, Five
    Hundred Thousand Dollars (#3,500,000) each
    Comaissioner shall receive Five Dollars
    (45)  per day for each day served aa Com-
    missioner    and a like amount when acting
    as u-off&A0     road superintendent in his
    Cmlmwloner~8     praeinat,  providing in no
    event shall his total corn lnsation erceod
    Twelve Hundred Dollars ($!ZOO) in any one
    year.   Provided further, however, that in
    counties having National Forest, Preserves
    and with leas than Four Million     ,Five
    Hundred Thousand Dollars ($4,506,000) val-
    uation chat the salaries of said Commis-
    sioners shall not exceed Eighteen Hundred
    Dollars ($1800) per y4arsf




          Vet.     2.    The salary of each County
    Comnlssioner        and each County Judge ray be
    paid wholly out of the County General Fund
    or, at the option of the Commissioners
    Court, may be paid out of the County Gen-




                                                                       ,’   .,
Hon. Ray Lackey - Page 3                                    v-200


     erel   Fumi   ~$4  of the Road and Bridge
                         out
    Fund ia t&a frA.lowSag propartiond:   Ceunty
    JP e not to exceed seventy-fiwt per cwt
       % of such salaries may be paid out of
    (75/o)
    the Roerd and Bridge Fred, and the remain-
    der out of the General Fund of the County,
    and aach County COmmissionerle salary may,
    at the discretion  of the Coimzieaieners
    Court, all be paid out of the Road and
    Bridge Fund; prodded this section ahall
    not apgky except in counties where the
    constS,tuticmal limit of twenty-five cents
    (25,#) on the one Hundred Pol,lar ($100)
    valuation is lerged for general purposes.
           T3ec. 3. The Comkasionere Court ati
    its  first regular meeting after the sffeo-
    tite   dat6 of thts Act md thereafter  at
    the first rd hr nweting of each year
    8ha.U b or e?? &uXy made and entered up-
    on thk a&%!%~ 09 s&amCourt fix the
    salaries, of the County Commik.aioners for
    such year within the l&Its aa pr~vi&ed
    for in &      Act.
         “S,E. 4. That all general lam, or
    parts of pnwral lam in conflict  w%th
    tba feregulslh;
                  Act, be, end the mm are
    hereby, expressly rope&Led.
          wee. $1 ff           my action,     clause,
    sentence, m uth,r           purt of tMs Act shall
    far ax&yrclasea be         de&red    unco~6tituti.on-
    a3. that shall not:        affect in any way the
    aonstitutixm%Iity          of tbha remining prod-
    siens heraaf .
Hon. Ray Lackey - Page 4                                v-200


     be in force from and after it0 passage and
     it is so enacted."  (Underscoring ours!
          We quote the following    from our Opinion No.
O-6816:
            "Therefore, in answer to your seventh
      question, it Is the opinion of thio Depart-
     ment that e h comm    issioner is entitled to
     Twenty-five+ *25.00) Dollars traveling ex-
     pense in the county for each month pro-
     vided, of course, that such trave li ng ex-
     pense is nec;;sa?y and actually e ended by
                         during said mont  'R while
     we-             c a business in the county.
     Koreover,'the    Commissi,oners a,re entitled to
     traveling. expen~sa%~in,curred while' traveling
     outside the comtp on caunty busine.ss never
     to exceed Three Hundred ($300.00) Dollars
     in any one year as provided by H.B. gl+,
     supra."    (Underscoring ours)
          It was fkrther   held in our Opinion NO. 0-66&r
            'We believe that by the use,of the
     words 'actual.expenses     incurrod while
     traveling outside of the county on offi-
      cial business',   the Legislature meant only
     the actual and necessary expenses so in-
     curred,    Gasoline and oil, if a car is
     used, or bus or train fare and meala and
     lodging, would seem to come within this
     category o We are enc,losing a copy of our
     Opinion MO, O-5598 isn regard to certain
     traveling expenses of County Commissioner8
     incurred within: a county,, which defines in
     general terms thetype of traveling ex-
     penses allowed,     The.law does not author-
     ise mileage to be charged for such travel-
     ing,    Neither does it authorize any trav-
     eling expenses of the County Commissioners
     incurred on busines.s without the county,
     regardless of the nature of the count
     business, to be paid from any fund at Ker
     than the General Fund of the county."
          It will be noted from the foregoing that Sec-
tion la of Article 2350, above quoted, provided that
-,   -




         Bon. Ray Lackey - We,       5                                 9400
                  .

         “the Comai~~ionera~ Court la authorired to pay the ac-
         tual,  traveling expenses incurred while traveling out-
         side of the county on official     businzs;fnever   to e;%&ed
         $300.00   in 6ny one year                    fZ,ty$& ”
         phrase “for each said o                 rs to t 016 offi-
         cials mentioned $n the ,preceding paragraph. fhe only
         officials    named ia the ,preoeding paragraph are the coun-
         ty commissioners and, therefore,     it is the opinion of
         this Department that only county coitW8aioQers are en-
         t$tled to traveS$ng .,%$@ses provided for in Art. 2350,
         Sec. la.     It bs furthe  MW opinion that the clerk of
         the Comm$,ssionersr Court Is not rntltled to traveling
         e~penres under Mil Act.


                       County Commt8eionara ati ltitled     te
                 the actual 8nd neoeesary traveling expenses
                 incurred while travelingoutside     the county
                 on offAcial count business, never to ex-
                 ceed $300.00 by v1rtue of the provisions of
                 Sec. la, Art r 2350, V.C .S., for any one year.
                 for said official;   but the county clerk is
                 not enDit& ,d to traveling exp8n6es    under Sec.
                 la, Art. 450, V.C.Si
                                                vary   truly   yours

                                            AlTORm:P GEkiZRAL
                                                            OF TEXAS




         SB:dj,m:erc

                                            APPROVED
                                                   MAY15; 1947

                                            ."*!$GMwg+